DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/23/22. The examiner notes that applicant’s response did not specifically identify claims 8-13 as being directed to unelected species III. However, applicant’s statement indicating that claims 1-7 are directed to species II or generic to the identified species is noted to confirm the examiner’s understanding. Claims 8-13 are additionally withdrawn as being directed to an unelected species. 
Applicant's election with traverse of Invention I, Species II in the reply filed on 8/23/22 is acknowledged.  The traversal is on the ground(s) that that would not be a serious search/examination burden to examine each of the inventions/species together.  This is not found persuasive because “a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02” See MPEP 803.II. In this case, there is at least a separate classification for each of the inventions identified. Additionally, the species would similarly be classified separately. The species III directed to a tractor would be best classified in E21B 23/001, while species II directed to the nozzle arrangement propulsion system would be classified in E21B 41/0078. Additionally each of the species/invention would require a unique text searching strategy and/or query to search. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “carbon fiber. Polyetheretherketone (PEEK), and polytetrafluoroethylene (PTFE).” The period appears to be misplaced.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodd (US 6029746 A). 

Regarding claim 1, Dodd teaches a resource exploration and recovery system comprising: 
a first system (Column 7, lines 5-6, surface rig with corresponding well equipment not depicted e.g. “Surface pumps (not shown)”); 
a second system (Fig 1, casing 120) extending into a wellbore (Fig 1, casing 120 is in the wellbore as seen), the second system including a completion having a casing (Fig 1, casing 120) defining a wellbore internal diameter (Fig 1, wellbore ID as seen is defined by casing 120); 
a chemical injection tubing (Fig 1, Column 7 lines 5-10, running string 110) extending from the first system into the completion (Fig 1, Column 7, lines 5-10, running string extends from surface pumps into the well completion 120 as seen), the chemical injection tubing including a terminal end portion (Fig 1, downhole portion seen); 
a chemical introduction system arranged at the first system (Column 7, lines 5-6 “Surface pumps (not shown)” would be at the surface rig equipment) and fluidically connected to the chemical injection tubing  (Column 7, lines 5-10, pumps connect to the tubing 110), the chemical introduction system being operable to deliver a chemical into the chemical injection tubing  (Column 7, lines 5-10, treatment fluid 210 is delivered into the tubing 110); and 
a chemical injector assembly mounted to the terminal end portion (Fig 1, tool 10 is at the downhole end of the tool string), the chemical injector assembly including a propulsion system (Fig 1, nozzles 42/44 are broadly and reasonably construed as a propulsion system in that they are used to propel debris 170 from the wellbore wall and also could provide force capable of moving the tool string).  


Regarding claim 5, Dodd further teaches wherein the propulsion system comprises a nozzle mounted at the chemical injector assembly (Fig 1, nozzles 42/44).  

Regarding claim 6, Dodd further teaches wherein the chemical injector assembly includes a body (Fig 1, body 90 and 40) including a first portion (Fig 1, portion 90) supporting a chemical outlet (Fig 1, downhole end of channel 38’, the chemical/treatment fluid would flow out of the channel 38’) and a second portion supporting the nozzle (Fig 1, nozzle 44/42 are in second portion 40).  

Regarding claim 7, Dodd further teaches wherein the body includes a longitudinal axis defined between the first portion and the second portion (Fig 1, the longitudinal axis extends between the portions), the nozzle extending at an angle relative to the longitudinal axis (Fig 1, nozzles 42/44 are angled as seen).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodd (US 6029746 A), in view of Ungemach (US 5236036 A).

Regarding claim 2, Dodd is silent on the recited particulars of the chemical injection tubing. 
Ungemach teaches wherein the chemical injection tubing includes an inner tubular defining a chemical resistant inner surface (Column 3, lines 1-3, Fig 2, inner tube 10 “uses a material having to withstand the inhibiting formulations and may be a 316 L stainless steel tube”) and an outer tubular defining one of an outer protective surface, a glide surface, and a stiffening element (Column 2, lines 49-53, Fig 2, “the coating material 11” may use “PTFE (Teflon) type materials” which at least defines a protective outer surface).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dodd by using the multilayer tubing as disclosed by Umgemach because it “palliates the drawbacks of present day systems by using a metal web or core offering the mechanical characteristics required for this application, coated with a material which is inert with respect to the geothermal fluid, while remaining of a limited diameter.” 

Regarding claim 3, Dodd as modified further teaches wherein the inner tubular comprises one of stainless steel, carbon steel, and thermoplastic (Column 3, lines 1-3, Fig 2, inner tube 10 “uses a material having to withstand the inhibiting formulations and may be a 316 L stainless steel tube”).  

Regarding claim 4, Dodd as modified further teaches wherein the outer tubular comprises a non-electrically conductive material including one of carbon fiber. Polyetheretherketone (PEEK), and polytetrafluoroethylene (PTFE) (Column 2, lines 49-53, Fig 2, “the coating material 11” may use “PTFE (Teflon) type materials” which at least defines a protective outer surface).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Livescu (US 20190120035 A1) teaches an arrangement and methods for acid tunneling and fracturing within a wellbore. Acid is flowed into a wellbore to form a lateral tunnel which extends radially outwardly from the main wellbore.
Swinford (US 10024141 B2) teaches a cleaning device and method for cleaning an oil well-bore. The device includes a longitudinal passage and plurality of distribution passages extending from it and terminating near the exterior of the cleaning device in fluid ejection ports. 
Cobb (US 5505262 A) teaches a fluid accelerating and pulsation generating apparatus for minimizing loss in fluid energy through frictional pressure drop for fluid passing through the apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676